per curiam:
El 13 de agosto de 1974 el notario Juan T. Peñagarícano, hijo, comunicó por escrito al Juez Presidente que durante la noche del 7 de agosto de 1974 o la madrugada del jueves 8 de agosto personas desconocidas entraron a su oficina y sustrajeron cinco escrituras otorgadas durante el año 1972 de la gaveta del escritorio donde guardaba los pro-tocolos. En vista de esta información ordenamos al Lie. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, que procediera a instruir, con citación de partes, el oportuno expediente a fin de que se repusiera en lo posible lo que se hubiere destruido.
Posteriormente el 3 de julio de 1975, el notario Peñagarí-cano informó al Lie. Govén D. Martínez Suris que las escri-*209turas supuestamente sustraídas de su oficina aparecieron en perfectas condiciones metidas dentro de un expediente viejo en la covacha de su oficina, ofreciendo como explicación que “Aparentemente fue una maldad o una broma de mal gusto de alguien.”
La desaparición en agosto de 1974 de cinco escrituras sueltas otorgadas durante el año 1972 pone de manifiesto que el notario Juan T. Peñagarícano, hijo, no ha dado estricto cumplimiento a su obligación como notario de encuadernar sus protocolos en el primer mes de cada año. Sec. 31 de la Ley Notarial, Núm. 99 de 27 de junio de 1956, 4 L.P.R.A. see. 1031.

Se impone al notario Juan T. Peñagarícano una multa de $500.00 que deberá depositar en la Secretaría de este Tribunal en el término de treinta (30) días a partir de la notifica-ción de la opinión y sentencia en este caso.

El Juez Presidente, Señor Trías Monge, no interviene.